THE COURT.
We are satisfied that it must be held that petitioners for the organization of an irrigation district under the act approved March 31,1897, and acts amendatory thereof and supplementary thereto, may effectively withdraw from the petition for the organization of such district at any time prior to the presentation of the petition to the board of supervisors on the date fixed in the published notice for such presentation, with the result that at the time of -such presentation they caff no longer be considered by the board as petitioners. If this be true, it follows that the petition here does not make a case for relief.
The application for a writ of mandate is denied.